Title: To John Adams from Jedidiah Morse, 21 December 1815
From: Morse, Jedidiah
To: Adams, John


				
					Dear sir,
					Charlestown Dec. 21. 1815
				
				Your favor of the 28th. is before me, My son, & his parents feel much obliged to You for your polite & kind invitation to him, to visit you at your house for the purpose of taking your Portrait. He will deem it an honor & a privilege to enjoy the Society of Mrs Adams & yourself for a few days. He, therefore, authorises me to say to you, sir, that should it not be convenient to you to visit him at his (warm & convenient) rooms in Boston, in the as I mentioned in my last (sent a few hours before I recd. yours)—& whh he would on some accts. prefer,—he will accept Your kind invitation, & bring down his Apparatus, & take your Portrait at Quincy. As he has just opened his Exhibition, it will not be convenient for to come till about a fortnight hence—Of the precise day when you may expect him, you shall have due noticeMrs M. & my son join me in respects to You & Mrs Adams, with your / friend & humble / servt
				
					Jedh Morse
				
					
				
			